Citation Nr: 1451443	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for eye (vision) disorder.

2.  Entitlement to service connection for residuals of head injury


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  The VLJ held the record open for 60 days following the hearing for the submission of additional evidence.  VA subsequently received additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).

In addition to the paper claims filed, the Veteran has a VA electronic claims file.  The documents contained therein are either duplicative or irrelevant to the issues on appeal except for the hearing transcript.

The issue of service connection for residuals of head injury is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The record has raised the issue of entitlement to service connection for an acquired psychiatric disability.  See Lay Statements received March 2013.  This matter is REFERRED to the AOJ for appropriate action.


FINDING OF FACT

A chronic eye (vision) disability is not shown in service and the post service clinical findings for eye (vision) disability are not attributable to service, to include any incident of service; the Veteran's far-sightedness is not a disability within the meaning of the applicable legislation.


CONCLUSION OF LAW

The criteria for service connection for an eye (vision) disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in a March 2009 letter, prior to the rating decision on appeal.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

The Board acknowledges that an eye examination was not provided in this case.  However, an examination and opinion regarding the Veteran's claimed eye (vision) disorder is not warranted because there is probative and persuasive medical information of record concerning the nature and cause of the Veteran's eye disorders, and because far-sightedness as claimed by the Veteran during his Board hearing is not a disability within the meaning of the applicable legislation.  Also, while the record shows that the Veteran had a head laceration from a diving accident in service, STRs reflect no eye injury from this or any other in-service event.  Also, an eye examination and medical opinion is not warranted because in-service eye/vision findings are within normal limits and post service eye/vision disorder shown many years after service separation are clearly attributed to causes other than the in-service diving incident as explained in the below decision.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  To the extent that the August 2010 VA examination report shows that it is at least as likely as not that the Veteran has eye injury related to his diving injury in service, the Board observes that no eye/vision examination was performed, no specific eye/vision disability was identified by that examiner, and far-sightedness is not a disability within the meaning of the applicable legislation.

In regards to the hearing on appeal, the Board finds that the VLJ complied with the duties set out under 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ explained the issues on appeal, explored the possibility of outstanding evidence supporting the claims, and suggested the submission of statements in support of the claims.  The VLJ held the record open for an additional 60 days for such evidence; VA received lay statements from the Veteran in support of his claims.

Accordingly, the Board will address the merits of the claims

II.  Claims for Service Connection

The Veteran seeks service connection for eye disorder.  In November 1994, the Veteran filed a VA application for compensation or pension.  The disorders listed included "eye condition 1994 on," "eye condition-both eyes-blurred vision 1971 or 1972," and cataracts 1985.  A December 1995 rating decision deferred consideration of the matter pending receipt of STRs.  In January 2009, he submitted an application for VA compensation for "eye condition secondary to head injury."

In his December 2009 notice of disagreement, the Veteran reported that he intended to obtain a medical opinion in support of his claim for a bilateral eye condition.  In his July 2012 substantive appeal, the Veteran reported that he was far-sighted since the [head injury/diving] accident in service, 

In February 2013, the Veteran testified that he had symptoms of headache, far sightedness (eye sight disoriented), and sleep problems since he sustained a head injury when diving into a pool and hitting is head.  He noted that his heat was cut open and he went in and out of consciousness.  He reported that he was treated with Aspirin, but also self-treated his symptoms with drugs and alcohol.

In support of his claim, the Veteran submitted lay statements from his brother, a friend, his ex-wife, and his son.  Each reports that the Veteran was a different person after service separation.  His brother reported that the Veteran had problems with "drinking and picking fights."  His friend reported that the Veteran complained of headaches, eyesight problems, nerves and anxiety, trouble sleeping, and pain; he suggested that the Veteran has post traumatic stress disorder (PTSD).  His ex-wife reported that the Veteran wrote to her frequently before his head injury, that she noticed he was different as time passed, and that she noticed he had problems with headache, sleeping, and irritability/outbursts/rages.  The Veteran's son reported that his father had drug and alcohol problems, and recalls hearing family members say that he was a different person on return from his military service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, because this case does not involve any condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that diagnosed refractive error is deemed by the regulations as being a congenital or developmental disorder, and hence, is not a disease or injury within the meaning of applicable legislation for disability compensation purposes.  Accordingly, service connection for refractive errors is precluded as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2014); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for eye disorder.  A chronic eye or vision disorder is not shown in service and the post service clinical findings for eye (vision) disability are not attributable to service, to include any incident of service.  Testimony of the Veteran suggests that he specifically seeks service connection for far-sightedness; however, this is not a disability within the meaning of the applicable legislation.

STRs show that, in July 1971, the Veteran had a scalp laceration from diving into a swimming pool.  The Veteran was given Tylenol for headache and dizziness.  STRs show no follow-up visits or complaints.  Report of examination dated in September 1972 reflects no defects or diagnoses although the Veteran reported a history of eye trouble.  Report of separation examination dated in December 1973 reflects normal clinical evaluation of the eyes, opthalmoscopic, pupils, and ocular motility.  Distant vision was 20/20 in both eyes.

VA treatment notes dated in December 1986 to July 1991 are silent for complaints or findings for eye, vision, or ocular problems except for left eye cataract in 1987.  These show that that the Veteran was an intravenous drug abuser (IVDA), that he abused cocaine and crack, that he tested positive for HIV (human immunodeficiency virus) in 1988. 

Report of VA examination dated in December 1991 reflects 20/20 corrected vision.  Diagnoses included HIV and status post splenectomy.  Examination of the eyes showed no abnormalities.  Report of VA psychiatric examination dated in March 1993 reflects a history of drug and alcohol abuse since childhood and adolescence.  In an August 1995 statement, a VA physician indicated that the Veteran had numerous complications of AIDS (acquired immune deficiency syndrome) including pneumocystic carini pneumonia, erhlichiosis and cytomegalovirus retinitis (CMV).  It was noted that the Veteran had light perception only in his left eye. 

The medical evidence of record is probative, but does not establish the existence of any chronic eye or vision disorder in service, or that any currently shown disorder is attributable to service including the head laceration.  In fact, the diagnosis for CMV retinitis has been attributed to the Veteran's diagnosis for AIDS, a nonserivce-connected disability.  While the post service record shows a diagnosis for cataracts, this condition is not shown in service and there is no indication in the record that it is attributable to service.

The Board accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to diagnose himself as having an eye or vision disability (including cataracts and CMV retinitis) that is etiologically related to service to include his head injury (laceration) in service.  While vision distortions are susceptible to lay observation, the etiology for such is not when there is a delayed onset many years after the initial injury.  Moreover, the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his eye problems and, to the extent he is competent to report far-sightedness, refractive error is not a disability for which compensation may be awarded, as indicted above.

The Board acknowledges the medical opinion set out in the VA traumatic brain injury (TBI) examination report dated in August 2010, which reflects that it is at least as likely as not that the Veteran has eye injury related to his diving injury in service.  However, the Board finds that this opinion has no probative value.  The report does not include a complete medical history-notably, the Veteran's IVDA and significant diagnoses for HIV and AIDS are not mentioned.  Also, given that the diagnosis for retinitis had been medically linked to the Veteran's AIDS, the Board finds that the examiner failure to neither mention this fact nor to explain its nonrelevance to this examiner for the record is an inexplicable oversight.  Moreover, the August 2010 favorable examination report and opinion reflects no evaluation of the Veteran's eyes or vision, does not identify any diagnoses for eye disorder or residuals of head injury, and includes no rationale for the generic medical opinion.  Because the medical opinion has such faulty underpinnings to include no medical rationale, it is without probative value.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), (the credibility and weight to be attached to medical opinions is within the province of the adjudicators).

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for eye (vision) disorder is denied.


REMAND

VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  VA is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); see also Green, 1 Vet.App. at 124 (holding that remand is appropriate where the Board relied on an inadequate examination report); 38 C.F.R. § 4.2 (2014).

Here, the Veteran seeks service connection for residuals of head injury.  He testified that these residuals include headache and sleep problems.  However, on review of the record, the Board finds that the VA examinations of record are inadequate.

A VA TBI examination dated in July 2010 was in essence a psychiatric examination that included no medical history, no review of the claims file, and no diagnoses.

An August 2010 VA TBI examination reflects that the Veteran had a moderate TBI in 1971 from a swimming pool head injury.  The diagnosis was head injury.  The examiner opined that that "It is at least as likely as not that the Veteran['s] currently claimed head injury ....are related to the diving accident during his military service.  Veteran dove into the swimming pool and sustained head injury with a severe concussion."  However, the Board observes that the Veteran's STRs show that he sustained a laceration to the head.  The STRs do not show that the Veteran sustained a concussion.  Although the Veteran reported headache and dizziness when he presented for the head laceration, he had no subsequent documented complaints to include the very next day when he again presented for unrelated complaints involving the right great toe.  At this time, the Veteran was given 5 days light duty due to a left great toe problem.  Thus, the conclusion that the Veteran had a severe concussion from the swimming pool incident is unsupported by the record.  Also, while the examiner reports that he reviewed the claims file, he does not reference the actual documented injury recorded in the STRs and presumes or relies on the Veteran's uncorroborated history of severe concussion to form his opinion.  Other than the unsupported history of severe concussion, the VA examiner provides no basis for the favorable medical opinion.

Lastly, on VA neuropsychology consultation in August 2010, the examiner found "complex medical conditions" and noted cognitive deficits; she stated that:

[T]he precise etiology of this gentleman's cognitive problems is difficult to determine.  The cognitive profile that emerges on exam is not indicative of a particular syndrome, and he presents with multiple factors and conditions in his background that give rise to cognitive problems (TBI, alcohol/drug use, CVA [cerebrovascular accident], HIV, Hep[atitis] C, depression, sleep disturbance, etc.).

The Board observes that the examiner did not provide a medical opinion.  It is unclear whether an opinion is not possible, whether there is additional evidence that could enable an opinion to be provided, or whether an opinion was not provided due to the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
The Board finds that the VA examination reports are inadequate because they do not include medical conclusions supported with an analysis that is adequate for the Board to consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  All outstanding pertinent medical records should be obtained to include those medical records associated with any prior Social Security Administration disability claim.  The Veteran should be notified of any evidence that the AOJ is unable to procure and provide him the opportunity to provide such evidence.

2.  The Veteran should be scheduled for a VA examination by a physician unknown to the Veteran (a volunteer at the local VA medical facility) who has not previously examined the Veteran.  The physician should provide an opinion on whether the Veteran has residual disability that is as likely as not (50 percent probability or greater) associated with the head laceration injury noted in service, to include headache and sleep problems.  A complete medical history should be obtained and the physician should thoroughly review the claims file and any pertinent records located in the VA electronic file.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Then, the AOJ should also undertake any other development it determines to be warranted.

4.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


